Case 18-05303-lrc   Doc 16   Filed 09/09/19 Entered 09/09/19 12:03:38   Desc Main
                             Document      Page 1 of 4




 IT IS ORDERED as set forth below:



 Date: September 9, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                  :        CASE NUMBERS:
                                   :
DANIEL PEVERILL,                   :        18-63378-LRC
                                   :
      Debtor.                      :        CHAPTER 7
________________________________ :
KIMBERLY PEVERILL,                 :
                                   :        ADVERSARY PROCEEDING NO:
   Plaintiff,                      :
                                   :        18-5303-LRC
v.                                 :
                                   :
DANIEL PEVERILL,                   :
                                   :
   Defendant.                      :
__________________________________ :

         ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

     Before the Court is the Motion for Default Judgment (the “Motion”) filed by

                                        1
Case 18-05303-lrc          Doc 16       Filed 09/09/19 Entered 09/09/19 12:03:38                   Desc Main
                                        Document      Page 2 of 4


Kimberly Peverill (the “Plaintiff”) on April 3, 2019. (Doc. 9). This matter is a core

bankruptcy matter over which this Court has subject matter jurisdiction. See 28 U.S.C. §§

157(b)(2)(I); § 1334.

        On November 27, 2017, Daniel Peverill (the “Defendant”) filed a voluntary petition

under Chapter 7 of the Bankruptcy Code. (Bankr. Case No. 18-63378-LRC, Doc. 1). On

November 16, 2018, Plaintiff filed her complaint against Defendant seeking a

determination that certain debts owed to her by Defendant are nondischargeable, pursuant

to §§ 523(a)(5) and (15). (Doc. 1, the “Complaint”). On November 20, 2018, Plaintiff

served a copy of the summons and Complaint on Defendant by U.S. Postal certified mail

and on the attorney representing Defendant in his related bankruptcy case by U.S. Postal,

first class mail. 1 (Doc. 4). Defendant has not responded. Following Plaintiff’s request for

entry of default (Doc. 5, amended by Doc. 7), the Clerk entered default on February 20,

2019. (Doc. 8).

        On April 3, 2019, Plaintiff filed the Motion seeking a judgment that certain debts

arising from a settlement agreement entered in Superior Court of Gwinnett County (the

“Settlement Agreement”) are excepted from discharge under § 523(a)(5) as debt “for a

domestic support obligation” and pursuant to § 523(a)(15) as a debt “to a spouse, former

spouse, or child of the debtor . . . that is incurred by the debtor in the course of a divorce

decree . . . .” (Doc. 9). On December 5, 2018, Plaintiff’s counsel served the Motion on


1
  When neither Defendant nor anyone appearing on Defendant’s behalf answered the Complaint, the Court directed
Defendant’s bankruptcy counsel to appear at a status conference (the “Status Conference”). (Doc. 11). On April 19,
2019, Defendant’s bankruptcy counsel filed a Certificate of Consent to Withdraw as Attorney of Record pursuant to
BLR 9010-5(C). (Doc. 13). On May 3, 2019, the Court entered an order permitting Defendant’s counsel to withdraw
as the attorney of record and cancelling the Status Conference. (Doc. 14).

                                                        2
Case 18-05303-lrc     Doc 16    Filed 09/09/19 Entered 09/09/19 12:03:38         Desc Main
                                Document      Page 3 of 4


Defendant and Defendant’s counsel. (Doc. 10). Defendant has failed to respond to the

Motion, and, therefore, the Motion is deemed unopposed pursuant to BLR 7007-1(C).

       Having reviewed the Complaint under the applicable standard, the Court finds that

default judgment is warranted. See Fed. R. Bankr. P. 7055; Cotton v. Mass. Mut. Life Ins.

Co., 402 F.3d 1267, 1278 (11th Cir. 2005); Nishimatsu Constr. Co v. Houston Nat’l Bank,

515 F.2d 122, 1206 (5th Cir. 1975) (holding that entry of default judgment is only

warranted when there is “a sufficient basis in the pleadings for the judgment”). According

to the Complaint, Plaintiff and Defendant are former spouses who entered into the

Settlement Agreement prior to Defendant’s filing for bankruptcy. Under the Settlement

Agreement, Defendant was obligated to pay Plaintiff one-half of certain educational

expenses for the parties’ child ($15,500 plus interest and fees); one-half of the balance of

a Wells Fargo Credit Card ($4,750); and the entire balance of a Wells Fargo Personal Loan

($27,196) (collectively, the “Debts”).      Further, the Settlement Agreement required

Defendant to indemnify and hold Plaintiff harmless if she paid any debt he was required to

pay, and Plaintiff has paid the entire balance of the Wells Fargo credit card debt and the

Wells Fargo personal loan.

       Having considered the Complaint, the Court concludes that Plaintiff’s factual

allegations, which are deemed admitted by Defendant’s failure to respond, have established

that the Debts are nondischargeable under either § 523(a)(5) as a “domestic support

obligation” or § 523(a)(15) as a debt “to a spouse, former spouse, or child of the debtor . .

. that is incurred by the debtor in the course of a divorce decree,” and that Plaintiff is

entitled to judgment as a matter of law.

                                             3
Case 18-05303-lrc     Doc 16   Filed 09/09/19 Entered 09/09/19 12:03:38     Desc Main
                               Document      Page 4 of 4


      Accordingly, for the reasons herein stated, it is ORDERED that Plaintiff’s default

judgment motion is GRANTED;

      IT IS ORDERED that the Debts are NONDISCHARGEABLE under §§ 523(a)(5)

and (a)(15);

      IT IS FURTHER ORDERED that judgment in favor of Plaintiff shall be entered

concurrently herewith.

                               [END OF DOCUMENT]



DISTRIBUTION LIST

Daniel Jay Peverill
35 Longview Drive
Oxford, GA 30054

Will B. Geer
Wiggam & Geer, LLC
Suite 1245
50 Hurt Plaza SE
Atlanta, GA 30303




                                           4
